Citation Nr: 1756309	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  09-37 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from July 1972 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in September 2013.  The claim was then remanded in January 2014, to obtain various Social Security and other medical records, and again in August 2016, to obtain a medical examination and opinion addressing the etiology of the Veteran's sleep apnea.


FINDING OF FACT

Sleep apnea is not etiologically related to the Veteran's active military service and is not proximately due to or aggravated by service-connected diabetes mellitus type 2.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§  3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Here, the Veteran is diagnosed with obstructive sleep apnea, which he contends is secondary to his service-connected diabetes mellitus type 2. Sleep apnea was diagnosed in May 2007 and the evidence does not show incurrence of such during the Veteran's military service, nor does the evidence show that the current sleep apnea disability is otherwise related to such service.  

While the Veteran believes sleep apnea is secondary to diabetes, however, an October 2016 VA QTC opinion stated that it was less likely than not that sleep apnea was caused or aggravated by diabetes.  The examiner noted that there were several risk factors for sleep apnea, including male sex, being overweight, and snoring, among others.  However, neither diabetes nor the medications used to treat diabetes were among those risk factors.

There is no competent medical evidence to refute this conclusion or to otherwise link the Veteran's sleep apnea to diabetes or another service-connected disability.  Therefore, the overall weight of the evidence is against finding that sleep apnea is secondary to a service-connected disability, and service connection is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Service connection for sleep apnea is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


